


JOINDER AGREEMENT




This Joinder Agreement (this “Joinder Agreement”) dated as of September 11,
2014, by and among Mohawk Carpet Distribution, Inc., a Delaware corporation
(“Mohawk Distribution”), Dal‑Tile Distribution, Inc., a Delaware corporation
(“Dal-Tile”; each of Mohawk Distribution and Dal‑Tile, an “Existing Originator”
and collectively the “Existing Originators”), Mohawk Factoring, LLC, a Delaware
limited liability company (“Buyer”) and Unilin North America, LLC, a Delaware
limited liability company (the “New Originator”).


WHEREAS, the Existing Originators and Buyer previously entered into that certain
Receivables Purchase and Sale Agreement dated as of December 19, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Sale Agreement”), pursuant to which the Existing Originators sell to the Buyer,
and the Buyer purchases from the Existing Originators, from time to time,
Receivables originated by the Existing Originators. Capitalized terms not
otherwise defined herein shall have the meanings given to them in the Sale
Agreement;


WHEREAS, Section 7.9(b) of the Sale Agreement provides for other entities
becoming Originators thereunder; and


WHEREAS, the parties are entering into this Joinder Agreement to effect, among
other things, to provide for the addition of the New Originator as an Originator
under the Sale Agreement.


NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Sale Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound hereby, agree as follows:


Section 1.    Joinder.


Upon the effectiveness of this Joinder Agreement, the New Originator shall
become, and be deemed to be, an Originator under the Sale Agreement, and shall
have all obligations, duties, rights and interests as an Originator under the
Sale Agreement and the other Transaction Documents (as defined in the Credit and
Security Agreement). Attached hereto is an amended and restated version of
Exhibit II to the Sale Agreement. After giving effect to the amendments and
restatements embodied therein, each of the representations and warranties
contained in Article II of the Sale Agreement will be true and correct as to the
New Originator.





--------------------------------------------------------------------------------




Section 2.    Effectiveness.


This Joinder Agreement shall not become effective unless and until the Buyer
shall have received each of the following, in form and substance satisfactory to
the Buyer:


(a)    Counterparts of this Agreement executed by each of the parties hereto;


(b)    Evidence that the New Originator shall have satisfied items 2 through 5
of Schedule A attached to the Sale Agreement; and


(c)    Such other documents, agreements and instruments as the Buyer may
reasonably request.


Section 3.    Representations and Warranties.


(a)    Each of the parties hereto represents and warrants severally and not
jointly that, with respect to such party:


(i)    its execution, delivery and performance of this Joinder Agreement are
within its corporate powers, have been duly authorized by all necessary
corporate action and do not require any consent or approval which has not been
obtained; and


(ii)    this Joinder Agreement is the legal, valid and binding obligation of
such party, enforceable against such party in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by general
equitable principles.


(b)    The New Originator hereby further represents and warrants that:


(i)    The Sale Agreement is the legal, valid and binding obligation of it,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general equitable principles.


Section 4.    Miscellaneous.


(a)    Applicability of the Sale Agreement. In all respects not inconsistent
with the terms and provisions of this Joinder Agreement, the provisions of the
Sale Agreement are hereby ratified, approved and confirmed, with the Joinder of
West and East as additional Originators.


(b)    Headings. The captions in this Joinder Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.



- 2 -



--------------------------------------------------------------------------------




(c)    Counterparts. This Joinder Agreement may be executed in counterparts by
facsimile or otherwise, each of which shall constitute an original, but all of
which, when taken together, shall constitute but one and the same instrument.


(d)    Governing Law. The provisions of the Sale Agreement with respect to
governing law and consent to jurisdiction are incorporated in this Amendment by
reference as if such provisions were set forth herein.


(e)    Entire Agreement. This Joinder Agreement embodies the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
other prior arrangements and understandings relating to the subject matter
hereof.


[Signatures on Next Page]





- 3 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the date
first written above.


MOHAWK CARPET DISTRIBUTION, INC.
By: /s/ Shailesh Bettadapur    
Name: Shailesh Bettadapur    
Title: Vice President and Treasurer    
DAL‑TILE DISTRIBUTION, INC.
By: /s/ Shailesh Bettadapur    
Name: Shailesh Bettadapur    
Title: Vice President and Treasurer    
MOHAWK FACTORING, LLC
By: /s/ John J. Koach    
Name: John J. Koach    
Title: Secretary    




UNILIN NORTH AMERICA, LLC
By: /s/ Shailesh Bettadapur    
Name: Shailesh Bettadapur    
Title: Vice President and Treasurer    
    









[Signature Page to Joinder Agreement]

--------------------------------------------------------------------------------




Acknowledged and agreed to
SUNTRUST BANK, as Administrative Agent
By: /s/ Michael Peden    
Name: Michael Peden    
Title: Vice President    





--------------------------------------------------------------------------------




EXHIBIT II

PLACES OF BUSINESS; LOCATIONS OF COLLECTION RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S); ORGANIZATIONAL
IDENTIFICATION NUMBER; OTHER NAMES
PLACES OF BUSINESS:
Mohawk Carpet Distribution, Inc.
160 S. Industrial Blvd.
Calhoun, GA 30703
 
 
 
Dal‑Tile Distribution, Inc.
160 S. Industrial Blvd.
Calhoun, GA 30703
 
 
 
Unilin North America, LLC 7834 C.F. Hawn Freeway
Dallas, Texas 75217
 

LOCATION OF COLLECTION RECORDS:
Mohawk Servicing, LLC
160 S. Industrial Boulevard
Calhoun, GA 30701
 

FEDERAL EMPLOYER IDENTIFICATION NUMBER
AND ORGANIZATIONAL IDENTIFICATION NUMBER:
Mohawk Carpet Distribution, Inc.
FEI # 58-2173403
Organizational ID# 2502648
 
 
 
Dal‑Tile Distribution, Inc.
FEI# 20-1881043
Organizational ID# 3871291
 
 
 
Unilin North America, LLC FEI# 04-3202542 Organizational ID# 2345414
 





--------------------------------------------------------------------------------




LEGAL, TRADE AND ASSUMED NAMES:
Aladdin Mills
Bigelow
World Carpet
Harbinger
Mohawk Commercial
Helios
IMAGE
Delaware Valley Wool Scouring
Galaxy
American Weavers
Merit Hospitality
Burton Rug
Custom Weave
Insignia
Wunda Weve
Sunrise
Mohawk International
Hamilton
Karastan
Ciboney Carpet
Alliance Pad
Mohawk Rug & Textile
Crown Craft
Ultra Weave
Mohawk Carpet
Lees
World
American Olean
Diamond
Color Center
Durkan Patterned Carpet
Floorscapes
Rug & Textile Group
Portico
Aladdin Rug
Wayn-tex
Townhouse
Columbia
Newmark & James
DALTILE
Durkan Commercial
Mohawk Home
American Rug Craftsman
Century
Horizon
Keys Granite
Alexander Smith
The Mohawk Group
Nonpareil Dyeing and Finishing
 
Rainbow International
 
International Marble and Granite
 
QuickStep
 


- 2 -

